Citation Nr: 0120282	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-04 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
January 1975, from January 1991 to June 1991, and from August 
1991 to February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran was afforded a personal hearing before 
the RO in February 1997.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1992, the RO 
denied service connection for right knee disability.

2.  The evidence received since the August 1992 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for right knee 
disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).

Service connection for right knee disability was denied in a 
rating decision in August 1992.  The specified basis for the 
RO's denial in August 1992 was that the available medical 
evidence did not show that the veteran incurred permanent 
residual right knee disability as a result of an injury he 
sustained in an in-service motor vehicle accident.  The 
veteran was notified of this action later that month.  He did 
not submit a timely appeal with respect to this decision.

The evidence considered at the time of the August 1992 rating 
decision consisted of service medical records.  
Significantly, the service medical records revealed that the 
veteran was seen in March 1991 for complaints of right knee 
pain following a motor vehicle accident.  He reported that he 
had been a passenger in a shuttle bus that was rear-ended by 
another vehicle.  The right knee had a full range of motion 
with no effusion.  Ligamentous examination was normal.  The 
veteran was given Flexeril and Tylenol and placed on light 
duty for 48 hours.  

It was also reported in the August 1992 rating decision that 
the veteran failed to report for a VA examination that had 
been scheduled in May 1992.

The evidence received by VA after the August 1992 decision 
includes additional service medical records and outpatient 
treatment records from the Richmond VA Medical Center (VAMC) 
dated between June 1995 and August 1999.  On a Report of 
Medical Examination dated in December 1991, the veteran was 
noted to complain of right knee pain after prolonged walking.  
The impression was painful right knee after patellar 
contusion without fracture.  There is also some indication 
that portions of the veteran's service medical records might 
be missing.

The treatment records from the Richmond VAMC show that the 
veteran was seen on a routine basis for complaints of right 
knee pain.  In August 1998, the veteran was seen for 
complaints of chronic right knee pain.  He reported that he 
had sustained a blow to the anterior portion of his knee in 
1991 and been suffering from pain since that time.  There was 
positive patellofemoral tenderness.  There was no evidence of 
joint line tenderness.  Active range of motion was between 10 
and 110 degrees.  X-rays were negative.  However, an MRI 
revealed a small posterior medial meniscus tear.  The 
assessment was patellofemoral degenerative joint disease.  
Degenerative joint disease was also identified on a bone scan 
that was performed in August 1999.

The evidence referenced above shows that the veteran has 
continuously complained of right knee pain since his in-
service injury, and has been diagnosed as having a tear of 
the medial meniscus of the right knee as well as 
patellofemoral degenerative joint disease.  This evidence is 
not cumulative or redundant of the evidence previously of 
record, since it documents the presence of a current 
disability of the right knee.  Moreover, since there is some 
evidence of continuity of the veteran's complaints of right 
knee pain, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Specifically, there is some evidence that the veteran's 
current disability of the right knee may be etiologically 
related to the right knee injury he suffered during his 
active military service.  The aforementioned service medical 
records and the treatment records from the Richmond VAMC are 
therefore new and material, and the claim for service 
connection for right knee disability is reopened.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for right knee disability is granted.


REMAND

The veteran maintains that his current right knee disability 
is the result of an injury he sustained during his active 
military service.  Moreover, he asserts he has been 
experiencing continuous right knee pain since his active 
service, and that service connection is warranted based on 
the chronicity of the condition. 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
law is applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record shows that the veteran was seen for complaints of 
right knee pain following an in-service motor vehicle 
accident, but that no abnormalities were identified upon 
examination at that time.  However, as discussed above, the 
veteran appears to have continuously complained of right knee 
pain since the accident, and is currently diagnosed as having 
patellofemoral degenerative joint disease and a torn medial 
meniscus of the right knee.  In view of these findings, the 
veteran should be provided a VA examination to determine the 
nature and etiology of any currently present disorder of his 
right knee.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board further observes that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  In a November 1996 decision from the Office of 
Hearings and Appeals of the SSA, the veteran was found to be 
disabled due to post-traumatic stress disorder, substance 
abuse, and knee pain.  The U.S. Court of Appeals for Veterans 
Claims (Court) has consistently held that where VA has notice 
that the veteran is receiving benefits from the Social 
Security Administration, and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits, and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet.App. 163 (1998).  Accordingly, the veteran's SSA 
records must be obtained.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to submit, 
to the extent that he is able, additional medical 
evidence of a nexus between his current right knee 
disability and the right knee injury he incurred 
during his active military service.  

2.  The RO should also request that the veteran 
submit the names, addresses and approximate dates 
of treatment or evaluation for all VA and non-VA 
medical care providers who might possess 
additional records pertinent to the issue on 
appeal.  After securing any necessary releases, 
the RO should attempt to obtain a copy of all 
indicated records and permanently associate them 
with the claims file.  In any event, the RO should 
make a concerted effort to obtain the veteran's 
treatment records from the Richmond VAMC since 
August 1999 and should document its efforts to 
obtain such records. 

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  The RO should obtain copies of the records 
upon which the veteran's SSA disability award was 
based, and associate those records with the claims 
folder.

5.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
his  right knee disorder.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
reviewed by the examiner prior to the examination.  
Any indicated studies should be conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the veteran's 
right knee disorder is etiologically related 
to any incident, accident, or injury that 
occurred during the veteran's active military 
service. The rationale for all opinions 
expressed must also be provided.

6.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

7.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA.

8.  Finally, the RO should adjudicate the reopened 
claim for service connection for right knee 
disability.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of the Case 
and afford the veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is so notified by the RO.  

By this remand, the Board intimates no opinion, either 
factual or legal, as to any ultimate conclusion warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



